In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Town of Orangetown, dated June 12, 1996, which denied the petitioner’s application for preliminary site-plan approval, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), dated September 2, 1997, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
*876There is insufficient evidence to establish that, under the “ ‘balancing of public interests’ * * * test” propounded by the Court of Appeals in Matter of County of Monroe (City of Rochester) (72 NY2d 338, 341), the appellant is entitled to proceed with its plan to construct a driveway and additional parking spaces for its fire station without the site plan approval which would ordinarily be required. We note that the respondent, in its determination, merely indicated a preferred location for the parking spaces in question, and did not totally preclude the construction of a parking area. Bracken, J. P., Rosenblatt, Ritter and Florio, JJ., concur.